DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-11, 14 and 15-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,178,368. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘368 claims list all the features recited in claims 1-11, 14 and 15-19 of the current application; also they are more narrow and therefore anticipates the instant claims.

Claim Objections
4.	Claims 5 and 15 objected to because of the following informalities:  “and to” in claim 5 seems verbally wrong and “camara” in claim 15 should be changed to “camera”.  Appropriate correction is required.

       
Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claim(s) 1-3, 5, 7 and 15-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bar-Zohar et al. (US 2009/0022393) hereinafter “Bar-Zohar” in view of SAKURAI et al. (US 2012/0169723) hereinafter “SAKURAI”.
As per claim 1, Bar-Zohar discloses a medical robotic system (paragraph 0004) comprising: 
a stereoscopic endoscope (paragraph 0004) comprising a stereoscopic camera positionable within a patient to capture stereo images of a work site within the patient (paragraphs 0004-0005) and output captured stereo worksite images (see fig. 1), the captured stereo worksite images including corresponding points of the worksite (different points on object 64 disclosed in paragraph 0007) and native disparities between the corresponding points of the worksite (.delta (i.e., disparity) disclosed in paragraph 0007); 
a depth sensing system configured to determine a depth value for a region of interest in the captured stereo worksite images (paragraph 0007, Processor 60 determines the depth Z of each of these points, according to the respective value of .delta.), wherein the depth value indicates a distance from image capturing elements of the stereoscopic camera to a region of the work site that corresponds to the region of interest in the captured stereo worksite images (paragraph 0006); 

an image processor coupled to the stereoscopic endoscope, the depth sensing system, and the stereo viewer (see fig. 1), wherein the image processor is configured to: 
receive the captured stereo worksite images (see fig. 1);
modify the captured stereo worksite images to generate modified stereo images for display that include the corresponding points of the worksite and adjusted disparities between the corresponding points of the worksite, wherein the adjusted disparities differ from the native disparities (see figs. 16A, 16B, 17A and 17B; paragraphs 0237-0244); and
cause the modified stereo images for display to be displayed on the stereo viewer (paragraph 0244, By varying the disparity of the stereoscopic image pair in this manner, it is possible to display the stereoscopic image pair for a given observer); 
However, Bar-Zohar does not explicitly disclose compare the depth value to a predetermined threshold value; 
in response to the depth value being equal to or exceeding the threshold value, generate stereo images for display based on the captured stereo worksite images, wherein the stereo images for display include the corresponding points of the worksite and the native disparities between the corresponding points, and 
cause the stereo images for display to be displayed on the stereo viewer; and -2-AMENDMENT/RESPONSE WITH RCE DATED 19 OCTOBER 2021 Application No. 16/202,211 Attorney Docket No. P05310-US-CON Alternate Docket No. 1084.0188.01000 
in response to the depth value being less than the threshold value, modify the captured stereo worksite images…;

cause the stereo images for display to be displayed on the stereo viewer (paragraph 100, the image can be displayed on the upper LCD 22 and/or the lower LCD 12; paragraph 0109); and
in response to the depth value being less than the threshold value, modify the captured stereo worksite images…(paragraph 0041, in generating the stereoscopic image, the stereoscopic image generator may not perform correction of decreasing a disparity of an object when a distance from the virtual camera to the object is longer than a predetermined distance, which means that the 
therefore, it would have been obvious for one having skill in the art at the time of invention to modify the teachings of Bar-Zohar in view of SAKURAI, by not performing correction on disparity when the depth or distance is longer than a predetermined distance; the correction is not performed on an object located at a position (depth) where the correction does not have to be performed. Thus, a load of image processing can be reduced (SAKURAI; paragraph 0042). 
As per claim 2, Bar-Zohar and SAKURAI discloses the medical robotic system according to claim 1, wherein the image processor is configured to: in generating the modified stereo images for display, modify the captured stereo worksite images by horizontal shifting of pixels in the captured stereo worksite images (see figs. 17A and 17B) such that the adjusted disparities in the modified stereo images for display are smaller than the native disparities by a predetermined disparity reduction amount that depends on the depth value, the predetermined disparity reduction amount increasing as the depth value decreases from the threshold value to a predetermined minimum depth value (as shown in fig. 3; paragraph 0089, when the object is located for example, 30 mm 
As per claim 3, SAKURAI discloses wherein the threshold value is empirically determinable (fig. 12 and paragraph 0142). 
As per claim 5, Bar-Zohar discloses wherein the depth sensing system continuously provides depth values to the image processor while the distance between the image capturing elements of the stereoscopic camera and to the region of the work site is being changed while operating the medical robotic system (paragraph 0007, Processor 60 determines the depth Z of each of these points, according to the respective value of .delta.). 
As per claim 7, Bar-Zohar discloses wherein the region of interest is one of a region centered in the captured stereo worksite images (paragraph 0086) and a user selected region in the captured stereo worksite images (paragraph 0088). 
As per claims 15-16, arguments analogous to those applied for claims 1-2 are applicable for claims 15-16.

8.	Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bar-Zohar et al. (US 2009/0022393) in view of SAKURAI et al. (US 2012/0169723) in .
As per claim 4, Bar-Zohar and SAKURAI disclose the medical robotic system of claim 2; however, Bar-Zohar or SAKURAI do not explicitly disclose wherein the threshold value is 5 centimeters and the minimum depth value is 2 centimeters.
In the same field of endeavor, Toledo-Crow discloses wherein the threshold value is 5 centimeters and the minimum depth value is 2 centimeters (paragraph 0091, generation of an endoscopic image of, e.g., 200 lines (or better) of the field in front of the endoscope head to a depth of approximately 2 cm-10 cm.  Although the maximum depth value is 10 cm, it is obvious for an inventor to choose a different maximum depth value between the interval 2 cm-10 cm for the intended purpose of the invention).
Bar-Zohar and Toledo-Crow are in the same field of endeavor and they teach all the claimed features; therefore, it would have been obvious for one having skill in the art at the time of invention to combine said claimed features using known techniques to yield predictable results. 
 
9.	Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bar-Zohar et al. (US 2009/0022393) in view of SAKURAI et al. (US 2012/0169723) in further view of Fujimura et al. (US 2005/0100192) cited in IDS, hereinafter “Fujimura”.
claim 6, Bar-Zohar and SAKURAI disclose the medical robotic system of claim 1; however, Bar-Zohar or SAKURAI do not explicitly disclose wherein the depth sensing system determines the depth value as an average depth for the region of interest. 
In an analogous art, Fujimura discloses determining a depth value by determining an average depth for a region of interest (paragraphs 0035 and 0064).
Therefore, it would have been obvious for one having skill in the art at the time of invention to modify the teachings of Bar-Zohar and SAKURAI in view of Fujimura in order to improve accuracy of depth of the region of interest.

10.	Claim(s) 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bar-Zohar et al. (US 2009/0022393) in view of SAKURAI et al. (US 2012/0169723) in further view of Lamprecht et al. (US 2007/0156017) hereinafter “Lamprecht”.
As per claim 8, Bar-Zohar and SAKURAI disclose the medical robotic system of claim 7; wherein the user selected region corresponds to one of: an area specified by the user…( Bar-Zohar; paragraph 0088); and an area centered at a gaze point of the user on at least one of the displayed stereo images for display and the displayed modified stereo images for display.
However, Bar-Zohar or SAKURAI do not explicitly disclose an area specified by the user interacting with a telestrator.    

Bar-Zohar and Lamprecht are in the same field of endeavor, and both teach all the claimed elements; therefore, it would have been obvious for one having skill in the art at the time of invention to combine said claimed elements using known techniques to yeld predictable results. 
  
11.	Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bar-Zohar et al. (US 2009/0022393) in view of SAKURAI et al. (US 2012/0169723) in further view of Zhao et al. (US 2010/0166323) cited in IDS, hereinafter “Zhao”.
As per claim 9, Bar-Zohar and SAKURAI disclose the medical robotic system of claim 1; however, Bar-Zohar or SAKURAI do not explicitly disclose wherein the depth sensing system determines the depth value by considering depth values of all objects appearing in the region of interest except depth values for all tools which appear in the region of interest and are being used to interact with one or more of the objects. 
In an analogous art, Zhao discloses determine the depth value by considering depth values of all objects appearing in a region of interest except depth values for all tools which appear in the region of interest and are being used to interact with one or more of the objects (fig. 2I; paragraph 0088, In 3-D telestration and other applications with a dynamic environment, selected points and/or lines may be occluded by other objects, such as the instrument tools…one can first detect bad matching…and then invoke point configuration based matching.  Point configuration matching allows interpolation to match an occluded point, which means that depth values of the instrument tools are excluded).
Therefore, it would have been obvious for one having skill in the art at the time of invention to combine the teachings of Bar-Zohar and SAKURAI with the teaching of Zhao in order to improve reliability of the matched points of interest which improves many aspects of vision-related applications such as robotic surgery (Zhao; paragraphs 0013 and 0042).

12.	Claims 10-11, 14 and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bar-Zohar et al. (US 2009/0022393) in view of SAKURAI et al. (US 2012/0169723) in further view of Kim et al. (US 2011/0292190) cited in IDS, hereinafter “Kim”.
As per claim 10, Bar-Zohar and SAKURAI disclose the medical robotic system of claim 1, wherein the modifying of the captured stereo worksite images is such that the adjusted disparities are smaller than the native disparities by a predetermined disparity reduction amount that depends on the depth value, the predetermined disparity reduction amount increasing as the depth value decreases from the threshold value to a minimum depth value (as shown in fig. 3; paragraph 0089, when the object is located for example, 30 mm away from the image detector (i.e., at zero-disparity image plane 118), the disparity between the right image and the left image is substantially zero. As the object .
In the same field of endeavor, Kim discloses wherein the image processor is configured to, in generating the modified stereo images for display: modify the captured stereo worksite images by cropping outer edges of the captured stereo worksite images to generate cropped stereo worksite images, and adjust the cropped stereo worksite images so as to conform to a resolution of the stereo viewer to generate the modified stereo images for display (paragraphs 0173-0175 and figs. 13-16).
Therefore, it would have been obvious for one having skill in the art at the time of invention to combine the teachings of Bar-Zohar and SAKURAI with the teaching of Kim in order to solve the problem that no images are displayed on some regions of the display unit due to the right/left movement of the left-eye image and the right-eye image or another problem that some image signals are lost because some parts of the left-eye image and the right-eye image move out of the display unit (Kim; paragraphs 0177).
 As per claims 11 and 17-18, arguments analogous to those applied for claim 10 are applicable for claims 11 and 17-18.
claim 14, arguments analogous to those applied for claim 10 are applicable for claim 17; in addition, Kim discloses zoom the cropped stereo images so as to fill the left and right screens of the stereo viewer (see S1030-S1040, S1140, S1240 of figs. 10-12). 
As per claim 19, arguments analogous to those applied for claim 14 are applicable for claim 19.

13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2012/0127273.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482